Citation Nr: 1815462	
Decision Date: 03/15/18    Archive Date: 03/23/18

DOCKET NO.  92-23 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to a rating in excess of 70 percent for service-connected major depressive disorder.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) prior to January 1, 1992. 


REPRESENTATION

Veteran represented by:	Joseph R. Moore


ATTORNEY FOR THE BOARD

N. Rasool, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1969 to June 1972.

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona (Agency of Original Jurisdiction (AOJ)).

A December 2011 AOJ rating decision implemented a Board's decision which awarded service connection for major depressive disorder, and assigned an initial 50 percent rating effective February 12, 1991.  The Veteran appealed the initial rating assigned and raised the issue of TDIU.

In an April 2013 rating decision, the AOJ denied entitlement to TDIU.

In a September 2014 rating decision, the AOJ increased the Veteran's disability rating for his service-connected major depressive disorder from 50 percent disabling to 70 percent disabling effective February 12, 1991.  Additionally, the AOJ granted entitlement to TDIU effective January 1, 1993.  

A subsequent March 2015 AOJ rating decision granted an earlier TDIU effective date of January 1, 1992.  This does not, however, constitute a full grant for the entire period that is currently on appeal, and the Veteran's representative has also submitted evidence indicating that the Veteran was also unable to work due to service-connected disabilities beginning in 1991.  The issue of entitlement to TDIU prior to January 1, 1992 therefore remains on appeal.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.





REMAND

As noted above, in a March 2015 rating decision, the AOJ assigned an effective date of January 1, 1992 for TDIU.  The Veteran, through his representative, disagrees with the assigned effective date and contends that he is entitled to an effective date of February 12, 1991.  See July 2016 Representative Brief.  The Veteran contends, in the alternative, that he is entitled to 100 percent disability rating for major depressive disorder from February 12, 1991.  Id.  

The Board requires clarification as to the Veteran's income and employment in 1991.  The Veteran submitted June 1991 documentation showing that he applied for a disability retirement under the Federal Employees' Retirement System based on an approximate disability date of February 5, 1991.  The Veteran also submitted a July 8, 1991 employer letter indicating that the Veteran was approved for a leave of absence for the 1991-92 school year at a June 27, 1991 meeting.  However, the Veteran's last date of employment is not specified in this letter.  Additionally, a May 2007 Social Security Statement for the Veteran shows earnings of $17, 423 in 1991.  It is unclear whether this income is derived from substantial gainful employment.

Given the lack of information concerning the Veteran's employment in 1991, the Board finds that the record is insufficient to decide the claims on the merits.  The employability information is relevant to both the issue of "total" occupational impairment required for a 100 percent schedular rating and entitlement to TDIU.  A remand is therefore required in order to complete the appropriate development.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should undertake appropriate development to obtain the Veteran's OPM/DoD records regarding his 1991 disability retirement from any relevant records repository (relating to his previous employment with Antilles Consolidated School System in Puerto Rico).  All obtained records should be associated with the claims file.  If such records are not available, the AOJ should make a formal finding of unavailability, advise the Veteran and his representative of the status of his records, and give the Veteran the opportunity to obtain the records on his own.

2.  Thereafter, the AOJ should consider all of the evidence of record and readjudicate the increased rating issue on appeal and the issue of entitlement to an effective date earlier than January 1, 1992, for the grant of entitlement to a total disability rating based upon individual unemployability.  If the benefits sought are not granted, issue a Supplemental Statement of the Case (SSOC) and allow the Veteran and his representative an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.



_________________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252, only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

